IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-16-00205-CV

                 IN RE PETROMAX OPERATING CO., INC.


                                Original Proceeding



                          MEMORANDUM OPINION


      Relator, Petromax Operating Inc., filed an unopposed motion to dismiss the

petition for mandamus. See TEX. R. APP. P. 42.1(a)(1). Relator indicates that the parties

have settled all claims between them. Dismissal of this petition would not prevent a party

from seeking relief to which it would otherwise be entitled. The motion is granted, and

the petition for writ of mandamus is dismissed.




                                         AL SCOGGINS
                                         Justice
Before Justice Davis,
       Justice Scoggins, and
       Judge B. Michael Chitty1
Motion granted; petition dismissed
Opinion delivered and filed February 1, 2017
[OT06]




1
  The Honorable Judge B. Michael Chitty, Judge of the 422 nd District Court, sitting by assignment of the Chief
Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN. § 74.003(a) (West 2013).



In re PetroMax Operating Co., Inc.                                                                           Page 2